Citation Nr: 1117588	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD) with major depressive disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from January 2002 to October 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in December 2010 to provide the Veteran a videoconference hearing, which was conducted by the undersigned in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  At her hearing, the Veteran stated that there are VA psychiatric treatment records from the Honolulu, Hawaii, VA Medical Center (MC) not contained in the claims file.  The last VA treatment record from that VAMC in the claims file is dated August 11, 2010.  She testified that she has had treatment at that facility since then.  Therefore, an attempt should be made to obtain these records.  

She stated that her last VA compensation examination was in 2007, and that she would appear for a new examination.  She also noted that her acquired psychiatric disorder had a great negative effect on her daily functioning.  She should also be provided another examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all additional treatment records concerning her acquired psychiatric disorder from the Honolulu, Hawaii, VAMC, dated since August 11, 2010.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of her service- connected acquired psychiatric disorder.  The claims file must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of her psychological, social, and occupational functioning.  A detailed rationale for all opinions must be provided.

3.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and her representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

